Case 1:19-cr-20631-DPG Document 276 Entered on FLSD Docket 12/20/2020 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            Case No.: 16-CR-20631-GAYLES


     UNITED STATES OF AMERICA,
               Plaintiff,

     v.

     CARLOS MIGUEL RODRIGUEZ,
                Defendant.
     _________________________________/



          REQUEST FOR CONSIDERATION OF A DOWNWARD VARIANCE
              FROM ADVISORY SENTENCING GUIDELINE RANGE

            The Defendant, CARLOS MIGUEL RODRIGUEZ, respectfully requests a

     variance and/or downward departure from his sentencing guideline calculation as

     was contained in his Pre-sentence Investigation Report. The Defendant has a total

     offense level of 27 and a criminal history category I, the guideline imprisonment

     range is 70 to 87 months, with an additional term of imprisonment of 2 years to

     run consecutively.

            The Defendant requests that this Court consider the factors in 18 U.S.C.

     §3553 and sentence the Defendant to a term of home confinement.

           The Nature and circumstance of the offfense and the history and
     characteristics of the Defendant.

            The Defendant, Mr. Rodriguez, “Carlito” became involved in this

     conspiracy in January of 2016, when he was barely nineteen (19) years old. This

     conspiracy was not his idea. He became involved when Michael Silvarrey
Case 1:19-cr-20631-DPG Document 276 Entered on FLSD Docket 12/20/2020 Page 2 of 3




     approached his father, Carlos Rodriguez Sr. Mr. Silvarrey proposed that the family

     would receive a motorboat in exchange for a computer program that could

     discover social security numbers as well as create counterfeit checks. As you can

     imagine, the Defendant was under immense pressure to comply. The boat was

     never put in Mr. Rodriguez’s name.

            Mr. Rodriguez regrets his participation and he wishes that he had never

     gotten involved. If he could do it over again, he would focus on his education.

            After applying the factors set forth in Title 18, United States Code §3553

     Mr. Rodriguez seeks a sentence of four years imprisonment. Defense Counsel

     believes that since he was youthful at the time of the offense and that his brain was

     not fully developed that this would be an appropriate sentence.

            Provided that this Court finds that the sentence is reasonable for this

     offense, the Court need not execute a sentence as set forth in the Guidelines.

     United States v. Booker 125 S.Ct. 730 at 790 (2005). The Defendant submits that

     the proposed sentence is reasonable for this offense and would satisfy all the

     concerns addressed in Title 18 U.S.C. §3553(a).

                                                Respectfully submitted,


                                                S/Kristi F. Kassebaum
                                                KRISTI F. KASSEBAUM, ESQ.
                                                F.B.N.: 860621
                                                150 West Flagler Street, Suite 1675
                                                Miami, Florida 33130
                                                Tel.: 305-893-0006
Case 1:19-cr-20631-DPG Document 276 Entered on FLSD Docket 12/20/2020 Page 3 of 3




                              CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing

     instrument was electronically filed with the Clerk of Court using CM/EMF this 20th

     day of December, 2020.


                                              S/Kristi F. Kassebaum
                                              KRISTI F. KASSEBAUM, ESQ.
